UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                        )
    ESTATE OF ANTHONY K. BROWN, et al., )
                                        )
                    Plaintiffs,         )
                                        )
               v.                       )                                           08-cv-531 (RCL)
                                        )
    ISLAMIC REPUBLIC OF IRAN, et al.,   )
                                        )
                    Defendants.         )
                                        )


                                     ORDER AND JUDGMENT

           In accordance with the Memorandum Opinion issued this date, it is hereby

           ORDERED that final judgment is entered in favor of all plaintiffs (except Evelyn Sue

    Spears-Elliot, James S. Spears, Mark Spears, and Sean Kirkpatrick) and against all defendants; it

    is furthermore

           ORDERED that plaintiffs are awarded $183,281,294 in compensatory damages and

    $630,487,651 in punitive damages, for a total award of $813,768,945 to be distributed as

    follows:

     Plaintiff Name               Pain and          Economic         Solatium       Punitive       Totals
                                  Suffering            Loss
      Joseph A. Barile           $1,500,000         $2,603,130          $0        $14,114,767   $18,217,897
      Angela E. Barile               $0                 $0           $850,000     $2,924,000    $3,774,000
       Michael Barile                $0                 $0           $500,000     $1,720,000    $2,220,000
       Andrea Ciarla                 $0                 $0           $500,000     $1,720,000    $2,220,000
     Ann Marie Moore                 $0                 $0           $500,000     $1,720,000    $2,220,000
        Angela Yoak                  $0                 $0           $500,000     $1,720,000    $2,220,000
        John Becker              $1,500,000         $1,389,677          $0        $9,940,489    $12,830,166
Estate of Anthony K. Brown           $0              $796,923           $0        $2,741,415    $3,538,338
        John Brown                   $0                 $0          $5,000,000    $17,200,000   $22,200,000
       Rowel Brown                   $0                 $0          $2,500,000    $8,600,000    $11,100,000
        Sulba Brown                  $0                 $0          $2,500,000    $8,600,000    $11,100,000
          Vara Brown                   $0           $0       $5,000,000   $17,200,000   $22,200,000
       Marvine McBride                 $0           $0       $2,500,000   $8,600,000    $11,100,000
         LaJuana Smith                 $0           $0       $3,000,000   $10,320,000   $13,320,000
       Rodney E. Burns             $2,000,000    $448,157        $0       $8,421,660    $10,869,817
         Eugene Burns                  $0           $0        $850,000    $2,924,000    $3,774,000
          David Burns                  $0           $0        $500,000    $1,720,000    $2,220,000
        Jeannie Scaggs                 $0           $0        $850,000    $2,924,000    $3,774,000
     Daniel Cuddeback, Jr.         $5,000,000   $1,230,049       $0       $21,431,369   $27,661,418
      Barbara Cuddeback                $0           $0       $2,500,000   $8,600,000    $11,100,000
    Daniel Cuddeback, Sr.              $0           $0       $2,500,000   $8,600,000    $11,100,000
       Michael Episcopo            $1,500,000    $555,978        $0       $7,072,564    $9,128,542
         Randy Gaddo               $5,000,000    $180,633        $0       $17,821,378   $23,002,011
     Louise Gaddo Blattler             $0           $0       $1,250,000   $4,300,000    $5,550,000
          Peter Gaddo                  $0           $0       $1,250,000   $4,300,000    $5,550,000
        Timothy Gaddo                  $0           $0       $1,250,000   $4,300,000    $5,550,000
Estate of William R. Gaines, Jr.       $0       $2,580,273       $0       $8,876,139    $11,456,412
       Michael A. Gaines               $0           $0       $2,500,000   $8,600,000    $11,100,000
    William R. Gaines, Sr.             $0           $0       $5,000,000   $17,200,000   $22,200,000
        Carolyn Spears                 $0           $0       $1,000,000   $3,440,000    $4,440,000
        Carole Weaver                  $0           $0       $8,000,000   $27,520,000   $35,520,000
   Estate of Virgel Hamilton           $0       $2,967,024       $0       $10,206,563   $13,173,587
        Gloria Hamilton                $0           $0       $9,000,000   $30,960,000   $39,960,000
       Bruce S. Hastings               $0           $0       $2,500,000   $8,600,000    $11,100,000
       Maynard Hodges              $1,500,000   $1,297,628       $0       $9,623,840    $12,421,468
       Mary Jean Hodges                $0           $0        $850,000    $2,924,000    $3,774,000
         Kathy Hodges                  $0           $0       $1,000,000   $3,440,000    $4,440,000
         Loretta Brown                 $0           $0        $500,000    $1,720,000    $2,220,000
         Cindy Holmes                  $0           $0        $500,000    $1,720,000    $2,220,000
           Shana Saul                  $0           $0        $750,000    $2,580,000    $3,330,000
           Daniel Joy              $2,500,000   $2,036,318       $0       $15,604,934   $20,141,252
         Daniel Kremer             $1,500,000   $1,936,414       $0       $11,821,264   $15,257,678
   Estate of Thomas Kremer             $0           $0        $850,000    $2,924,000    $3,774,000
  Estate of Christine Kremer           $0           $0        $850,000    $2,924,000    $3,774,000
       Joseph T. Kremer                $0           $0        $500,000    $1,720,000    $2,220,000
       Jacqueline Stahrr               $0           $0        $500,000    $1,720,000    $2,220,000
   Estate of David A. Lewis            $0        $812,093        $0       $2,793,600    $3,605,693
          Betty Lewis                  $0           $0       $5,000,000   $17,200,000   $22,200,000
         Jerry L. Lewis                $0           $0       $2,500,000   $8,600,000    $11,100,000
        Scott M. Lewis                 $0           $0       $2,500,000   $8,600,000    $11,100,000
       Paul Martinez, Sr.          $1,500,000    $180,633        $0       $5,781,378    $7,462,011
        Teresa Gunther                 $0           $0        $500,000    $1,720,000    $2,220,000



                                                2
   Alphonso Martinez                 $0                 $0            $500,000     $1,720,000     $2,220,000
    Daniel L. Martinez               $0                 $0            $500,000     $1,720,000     $2,220,000
    Michael Martinez                 $0                 $0            $500,000     $1,720,000     $2,220,000
    Paul Martinez, Jr.               $0                 $0            $750,000     $2,580,000     $3,330,000
  Tomasita L. Martinez               $0                 $0            $850,000     $2,924,000     $3,774,000
  Esther Martinez-Parks              $0                 $0            $500,000     $1,720,000     $2,220,000
     Susanne Yeoman                  $0                 $0            $500,000     $1,720,000     $2,220,000
Estate of Jeffrey B. Owen            $0              $725,145            $0        $2,494,499     $3,219,644
       Jean G. Owen                  $0                 $0           $5,000,000    $17,200,000    $22,200,000
       Steven Owen                   $0                 $0           $2,500,000    $8,600,000     $11,100,000
Estate of Michael L. Page        $7,500,000         $1,885,467           $0        $32,286,006    $41,671,473
        Albert Page                  $0                 $0           $2,500,000    $8,600,000     $11,100,000
         Janet Page                  $0                 $0           $2,500,000    $8,600,000     $11,100,000
       Joyce Clifford                $0                 $0           $1,250,000    $4,300,000     $5,550,000
      David Penosky              $1,500,000         $2,302,057           $0        $13,079,076    $16,881,133
      Joseph Penosky                 $0                 $0            $750,000     $2,580,000     $3,330,000
    Christian R. Rauch           $1,500,000          $296,398            $0        $6,179,609     $7,976,007
    Leonard Paul Tice            $1,500,000         $3,123,953           $0        $15,906,398    $20,530,351
Estate of Burton Wherland            $0             $1,733,344           $0        $5,962,703     $7,696,047
    Gregory Wherland                 $0                 $0           $3,000,000    $10,320,000    $13,320,000
    Kimmy Wherland                   $0                 $0           $2,500,000    $8,600,000     $11,100,000
     Sarah Wherland                  $0                 $0           $3,000,000    $10,320,000    $13,320,000
       Sharon Davis                  $0                 $0           $2,500,000    $8,600,000     $11,100,000
      Charles F. West                $0                 $0           $5,000,000    $17,200,000    $22,200,000
     Charles H. West                 $0                 $0           $2,500,000    $8,600,000     $11,100,000
         Rick West                   $0                 $0           $2,500,000    $8,600,000     $11,100,000


           ORDERED that defendants Islamic Republic of Iran and The Iranian Ministry of

   Information and Security shall be liable, jointly and severally, for the entire $813,768,945

   amount; it is furthermore

           ORDERED that the claims of Evelyn Sue Spears-Elliot, James S. Spears, Mark Spears,

   and Sean Kirkpatrick are hereby DISMISSED WITH PREJUDICE; it is furthermore

           ORDERED that plaintiffs’ request for prejudgment interest is DENIED; it is furthermore

           ORDERED that plaintiffs shall forthwith, at their own cost and consistent with the




                                                    3
requirements of 28 U.S.C. § 1608(e), send a copy of this Order and Judgment, and the

Memorandum Opinion issued this date, to defendants.

       This is a final, appealable order. See Fed. R. App. P. (4)(a).

       SO ORDERED.

       Signed by Chief Judge Royce C. Lamberth on July 3, 2012.




                                                 4